



COURT OF APPEAL FOR ONTARIO

CITATION: Andrade v. Andrade, 2016 ONCA 368

DATE: 20160516

DOCKET: C59214

Simmons, van Rensburg and Hourigan JJ.A.

BETWEEN

Manuela Estrela Andrade

Plaintiff (Respondent)

and

Henrique
    E. Andrade and
Leonardo Andrade,

Estate Trustee for
    Luisa Cabral Andrade

Defendants (
Appellant
)

Gavin MacKenzie and Patrick T. Summers, for the
    appellant

John J. Longo and Pamela Miehls, for the respondent

Heard: November 12, 2015

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated July 28, 2014, with reasons reported at
    2014 ONSC 4473, and from the costs endorsement, dated September 23, 2014, with
    reasons reported at 2014 ONSC 5525.

van Rensburg J.A.:

A.

Overview

[1]

At issue in this appeal is the beneficial ownership of a house that has
    been in the Andrade family for over 40 years.

[2]

The house, located on Crawford Street in Toronto, was purchased in 1974.
    Luisa Andrade lived there until her death in 2014. Legal title was originally
    taken in the names of two of Luisas children, Henrique (Henry) and Maria
    Jesus. Five years later, title was transferred to Henry and his brother Joseph.
    Henry and Joseph remained on title thereafter as the legal owners of the house.

[3]

Joseph died in March 2007. In May 2007, Josephs widow, Manuela Andrade,
    transferred his half interest in the house into her own name. In 2009, she
    brought an action against Henry and Luisa seeking a declaration that she was
    the beneficial owner of a half interest in the house, and an order for
    partition and sale. Luisa counterclaimed for a declaration that she was the
    beneficial owner of the house and an order that Manuela and Henry transfer all
    of their right, title and interest in the house to her. In 2011, Henry
    transferred his half interest to Luisa. In 2014, a few months before the trial
    commenced, Luisa died. The action continued against her estate and Henry.

[4]

Manuela was successful at trial. The trial judge found that she was the
    beneficial owner of a half interest in the house, and he rejected the counterclaim
    that the house was held by Joseph and Henry in trust for Luisa. He directed the
    house to be sold, with half the net proceeds to be paid to Manuela. He awarded
    costs of $237,396.19 against Luisas estate. Luisas estate appeals and seeks
    leave to appeal the trial judges costs endorsement.

[5]

For the reasons that follow I would allow the appeal. In my view, the
    trial judge erred in failing to find a resulting trust in favour of Luisa. He
    made a palpable and overriding error of fact when he concluded that, at the
    time of the purchase and until she died, Luisa had no money of her own. This
    error informed his analysis of the parties legal rights. It caused him to
    ignore the evidence of Luisas intention when the house was put in her
    childrens names, and five years later when Joseph went on title, that she
    would remain the beneficial owner. Henry and Joseph held the house by way of
    resulting trust for Luisa who was, at the time of her death, its sole
    beneficial owner. Accordingly, I would dismiss Manuelas action, declare Luisas
    estate to be the sole beneficial owner of the house, and order Manuela to
    transfer her legal half interest in the house to Luisas estate.

B.

Facts

[6]

Luisa, a widow and the mother of seven children, immigrated to Canada
    from Portugal in 1969. She was accompanied by her oldest daughter, Maria Luisa,
    who was 17. Luisa worked as a cleaner for a number of years, supporting her
    children in Portugal and saving money for their plane tickets. The rest of the
    children arrived in 1972. Leonardo (Leo), the youngest, was five years old.

[7]

Luisa stopped working to care for her children. Each of the children
    left school and began working when they were teenagers. While they lived at
    home, they gave their earnings to their mother to support the family. This
    continued until they got married. Leo never married and he continues to live in
    the house.

[8]

The trial judge described the traditional pattern established by the
    Andrade family as follows:

Everyone who testified at trial  described a tight-knit family
    that greatly respected and continuously supported their mother, and that tended
    to pool resources to an unusual extent. As each child left school and began
    their working lives, they contributed their paycheques (or a substantial
    portion thereof) to their mother for her support and for support of the
    children still too young to work.

[9]

Initially, the family lived in a series of apartments. In September
    1974, Luisa decided to buy a house, and with the help of a real estate agent,
    found the house on Crawford Street. The house had two upper floors subdivided
    into apartments that could be rented out.

[10]

The purchase price was $58,500. Luisa signed the offer to purchase. She
    borrowed a cash deposit of $1,000 from a member of the community. The bulk of
    the purchase was financed with two mortgages, and a balance of $1,395.85 was
    paid on closing.

[11]

At Luisas direction, the house was put in the names of her oldest son,
    Henry, who was 19, and her second daughter, Maria Jesus, who was 18, as joint
    tenants, and they signed the mortgages. Maria Luisa had married and moved out. Henry,
    Maria Jesus and Joseph (who was 15) were the children who lived at home, and worked
    and supported the family at the time.

[12]

In 1979, on Luisas direction, Maria Jesus and Henry transferred the
    house to Joseph and Henry as tenants in common for nominal consideration of
    $2.00 brother and sister to brother and brother. The mortgages were renewed
    in the names of Joseph and Henry. At the time, Joseph and Maria Ludevina were
    the working children who provided their earnings to their mother.

[13]

Over time, each of the children (except Leo) married, moved out and
    stopped giving their earnings to their mother. Maria Jesus did so in 1976.
    Henry did so in 1978 (although he and his wife lived in a rented apartment in
    the house for three years). Joseph married Manuela and moved out in 1980. Maria
    Ludevina started working in 1976 or 1977 and moved out in 1983. Manuel (Manny) started
    working in 1980 and married and moved out in 1989. Leo contributed his
    paycheques from 1980 to 1995. Commencing in 1995, Leo stopped giving all of his
    earnings to his mother and began giving her a biweekly amount, which continued
    until 2003.

[14]

At various times between 1974 and 2011, Luisa rented out the upstairs
    apartments. She advertised for tenants, and negotiated and collected the rents.
    In 1983, Maria Luisa moved into a flat in the house with her three children and
    paid rent to Luisa until 1990. Henry too paid rent to Luisa when he and his
    wife lived in an apartment in the house from 1978 to 1981.

[15]

None of the children, with the exception of Henry for a brief period of
    time before he married, and Leo, many years later, paid any of the expenses
    associated with the house directly. Luisa repaid the $1,000 loan and paid all
    expenses in relation to the house with money from her bank account. The
    expenses included the mortgages (paid off in 2008), utilities, insurance and
    property taxes.

[16]

Until 1990, the money in Luisas bank account consisted of her
    unmarried, working childrens earnings and the rent she collected from tenants.
    In 1990 Luisa began receiving old age security benefits (eventually about
    $1,200 per month), and in 2003 she received a $21,000 settlement in a lawsuit.

[17]

Although they never received rent from the house, or incurred
    significant expenses without being reimbursed by Luisa, for tax purposes, Joseph
    and Henry declared the rental income from the house and claimed expenses in
    relation to the house. They paid taxes on the net rental income. Although Luisa
    never paid rent, she claimed a rental tax credit.

[18]

After Josephs death in 2007, Manuela registered her interest as
    Josephs executor on title. By lawyers letter, in April 2008, Manuela sought
    to have the house sold, to recover Josephs alleged interest. The letter also
    claimed an accounting of all revenue earned in respect of the property and
    expenses paid on account thereof since the property was purchased in 1979 [
sic
].
    All of the surviving siblings and Luisa resisted the sale, claiming that the
    house belonged to Luisa as beneficial owner. Manuela brought an action against
    Henry and Luisa seeking a declaration that she is the beneficial owner of a
    half interest in the house and an order for partition and sale.

[19]

Manuelas position in the litigation was that Joseph had been a
    beneficial owner of half of the house since it was purchased in 1974. All of
    the other siblings, and Luisa (whose affidavit, cross-examination and discovery
    evidence were admitted at trial) testified that the house belonged to Luisa.

[20]

At one point in the litigation, Henry sought to amend his pleading to
    assert a beneficial interest in the house. The amendment was refused, and in
    2011, Henry assigned his legal half interest in the house to Luisa. In January
    2014, Luisa died and her interest in the litigation passed to Leo, as estate
    trustee.

[21]

The action proceeded to trial in March and April 2014. The trial judge
    granted judgment in favour of Manuela and ordered the sale of the property at
    fair market value, with the net proceeds of sale to be divided evenly between
    Manuela and Luisas estate.

C.

Decision of the Trial Judge

[22]

The trial judge concluded that Luisa put no money of her own toward the
    purchase of the house. He said that she had no money of her own when the house
    was purchased in 1974 and thereafter. She had borrowed the deposit, and it was
    her childrens earnings (along with the rental income) that were used to pay
    the mortgages and other expenses.

[23]

The trial judge found that Henry, Maria Jesus and Joseph were working at
    the time the house was purchased and they gave their earnings to their mother.
    This pattern was later followed by each of the Andrade children (except,
    according to the trial judge, Leo).

[24]

The trial judge rejected the evidence of Albert Miller, the lawyer who
    acted on the purchase of the house, that he had discussed a trust with the
    Andrade children and Luisa. Neither Maria Jesus nor Henry recalled any specific
    discussions about a trust. The trial judge concluded that no one ever
    discussed or turned their minds to forming a trust for Luisas benefit at the
    time the property was purchased in [1974].

[25]

The trial judge found that title to the house was taken in the names of
    Maria Jesus and Henry as the two contributors who were old enough to go on
    title. He did not however make a specific finding that they were beneficial
    owners of the house when it was purchased. In fact, his reasons do not disclose
    any finding as to beneficial ownership of the house at that time.

[26]

As for the transfer in 1979 from Maria Jesus and Henry as joint tenants
    to Henry and Joseph as tenants in common, the trial judge again rejected
    Millers evidence that the transfer was precipitated by Maria Jesus impending
    marriage and that they had discussed a trust. He concluded that the transfer
    had far more to do with Josephs coming of age and his financial
    responsibility for the [house] than with Maria Jesus marriage three years
    previously, and that the mortgages and all other expenses rested largely on Josephs
    shoulders at the time.

[27]

The trial judge referred to certain subsequent dealings with the house
    as evidence that Henry and Joseph were the actual owners.

[28]

First, in July 1981, Henry and Joseph signed agreements of purchase and
    sale for the sale of the house and the purchase of a new property on Gilbert
    Avenue. He noted that the documentation does not refer to Henry and Joseph as trustees,
    so [b]y all appearances the two were selling one house they owned and buying
    another.

[29]

Second, there was the manner in which the house was treated for income
    tax purposes by Joseph, Henry and Luisa. The trial judge rejected Henrys
    explanation that he and Joseph were trying to help their mother by declaring
    the rental income she earned from non-family member tenants. He said it was contrary
    to what any tax accountant would have advised as both the correct and more
    tax efficient way to go about their filings.

[30]

The trial judge also rejected the evidence of Ted Ward, Henry and
    Josephs accountant, regarding the parties intentions respecting the property.
    He concluded that a letter Ward wrote in 2009, which supported the position
    that Henry and Joseph were trustees for Luisa, was inaccurate in certain
    respects and that Ward must have been asked by Henry to play a role in [the]
    drama, but  did not quite get his lines right.

[31]

Turning to the legal arguments, the trial judge rejected the claim that the
    property was Luisas by way of resulting trust. He stated that this was not a
    case where the child acted as agent for the parent in purchasing the house,
    nor was it one in which the parent claims to be beneficial owner because she
    remains in control of a property after transferring it to a child, because
    Luisa never owned the house and never paid for it in the first place.

[32]

In his constructive trust analysis, the trial judge rejected the
    contention that this was a case where property had been purchased with the
    money of one person but the conveyance was taken in the name of another, on the
    basis that Luisa had no money of her own.
[1]
He stated that it was Luisas children who worked and earned the money and it
    was her children, as well as the rental income from the property, that over
    time paid the mortgages. In his opinion, Luisa did not have a legal right to her
    childrens paycheques. Disposing of the constructive trust claim, the trial
    judge concluded that there was no causal connection between Luisa and the
    acquisition, maintenance, improvement, etc. of the [house]. Having made no
    financial or other legally cognizable contribution of her own, there is no
    equity in favour of Luisa.

[33]

The trial judge also stated that he found no real evidence of a
    commonly shared intention to purchase and hold the house in trust for Luisa.
    He referred to the fact that Henry, at one stage in the litigation, described
    Luisa as having what amounted to a life interest in the house, and the
    evidence of some of the children that the house was their mothers until she
    died.

[34]

The trial judge found that there was insufficient evidence that a trust
    for Luisas benefit was intended. He also concluded that it would be contrary
    to public policy to give credence to Luisas ownership claim because of how the
    property was treated for tax purposes.

D.

Issues

[35]

The appellant asserts that the trial judge erred in failing to find that
    Luisa, at the time of her death, was the beneficial owner of the house by way
    of resulting trust, or alternatively that her estate is entitled to the house
    by way of constructive trust. The appellants primary argument is that the
    trial judge made a palpable and overriding error in concluding that Luisa had
    no money of her own, and in holding that, without a financial or other legally
    cognizable contribution of her own, there was no equity in favour of Luisa. The
    appellant contends that, contrary to the trial judges conclusion, this was a
    case where property was purchased in the name of another with money provided by
    the beneficiary. The appellant asserts that the trial judge overlooked certain
    important and uncontroverted evidence with respect to intention. Finally, the
    appellant argues that the trial judge erred in invoking public policy as a
    further reason to reject Luisas ownership claim.

[36]

The respondent asserts that the trial judge made no such errors, and
    that the result was fully supported by his findings of fact. Luisa contributed
    no money of her own to the purchase and her estate failed to prove that her
    money (and not that of her children) was used in the purchase and maintenance
    of the house. The respondent also contends that the appeal attacks a key
    finding of fact by the trial judge  that Henry and Joseph were the legal and beneficial
    owners of the property from the date of the purchase in 1974, and that this
    finding is fully supported by the evidence. The respondent says that all of the
    alleged errors raised by the appellant are factual errors or errors of mixed
    fact and law, and the applicable standard of review is palpable and overriding
    error.

E.

Analysis

[37]

I will address each of the issues raised in turn. Since I have concluded
    that Luisa was the beneficial owner of the house by way of resulting trust, it
    is unnecessary to address the constructive trust claim.

[38]

As a preliminary point, the respondent is wrong to say that the trial
    judge found that Joseph acquired beneficial ownership in the property when it
    was purchased in 1974. Manuelas position at trial was that in 1974 Maria Jesus
    took title as bare trustee for Joseph, and that she agreed to transfer title to
    the property to him when he reached the age of majority. There was however no
    evidence to support that claim. The trial judge concluded only that Joseph
    acquired his one-half interest in the house in 1979. He did not find that
    Joseph was a beneficial owner of the house in 1974 or that Maria Jesus was a
    trustee. As I have already noted, he made no finding at all as to the beneficial
    ownership of the property when it was purchased.

[39]

Manuela also took the position at trial that while Joseph lived at the
    house his earnings were used to pay the mortgages and other household expenses,
    and that after he moved out the rents were sufficient to pay these expenses.
    The evidence respecting when the apartments were rented and the rental income
    that was generated was contradictory. In any event, the trial judge did not
    accept that only the rents were used to carry the house, after Joseph moved
    out, or at any time. Rather, he found that the Andrade children (except Leo)
    continued to give their paycheques to their mother until they married and it
    was their money, as well as the rent, that was used to pay the mortgages.

(1)

Luisa did in fact pay for the house

[40]

The cornerstone of the trial judges reasoning is not, as Manuela
    contends, that Joseph acquired beneficial ownership of the house because of his
    direct financial contributions. Rather, it is his finding that Luisa had no
    money of her own to purchase the house, and to pay the mortgages, and as such
    that she could not have been the beneficial owner of the house. That finding
    permeates his reasons, and is the basis for his rejection of the resulting and
    constructive trust claims advanced on Luisas behalf.

[41]

Luisa did not have paid employment from the time her children arrived in
    Canada until her death. From this, the trial judge concluded that [f]rom 1972
    until her death in 2014, she earned no income and was entirely supported by her
    children who worked. He noted Luisas admission in her examination for
    discovery, that in 1974 she had no money of her own to put toward the purchase.
    He found that Luisa had no funds of her own and did not advance anything in
    respect of the purchase of the [house], that she never contributed any money
    of her own to the purchase, and that all of the witnesses agreed that Luisa
    put no money of her own toward the purchase of the [house]. He explained that
    [Luisa] had not worked for a number of years prior to 1974, and had no income
    to contribute to the purchase or financing of the [house].

[42]

With respect to the argument that Luisa always paid the mortgages, the
    trial judge stated:

Luisa may have paid the mortgages on the [house] in the sense
    that the mortgage payments went to the mortgagees from her bank account. But
    she made those payments with her childrens money, not her own; she had no
    money of her own.  [I]t was Luisas children (along with the rental income that
    the [house] generated) who over time paid the mortgages.

[43]

He stated that the purchase funds were borrowed and the loans were
    serviced by Luisas unmarried working children.

[44]

In finding that Luisa contributed no money of her own to the acquisition
    of the house, both at the time of purchase and in paying down the mortgages,
    the trial judge made a number of errors.

(a)

Confusing Luisas money with its source

[45]

First, the trial judge erred in characterizing the money given to Luisa
    by her children and used by Luisa to pay for the house as the childrens money.
    The money her children earned, once given to Luisa, became her money, even if
    it was expected to be used, and was in fact used, for the support of the
    family, including to pay the mortgages.

[46]

In finding that Luisa had no money of her own the trial judge conflated
    income from paid employment and money. He confused the question of whether
    Luisa had money with the
source
of her money, which at least in the
    early years was the paid employment of her adult children. He did not explain
    why or how, once the working children gave their paycheques to Luisa, the money
    remained their money. It was no longer their money because they made a gift
    of it to their mother, knowing she would use it to support the family. Luisas
    bank account was not a trust account. There was no evidence that the money was
    earmarked for specific purposes. Once the money was given to Luisa, it became
    Luisas money.

[47]

The trial judge observed that Luisa had no legal right to her childrens
    paycheques. Whether she had a legal right is not the issue. Rather, the
    question is whether the paycheques were a legal gift, or were transferred to
    Luisa to acquire an interest in the house.

[48]

There was no evidence that any of the title holders provided their
    paycheques to their mother intending to acquire a property interest in the
    house. To the contrary, all of Luisas children, whether they were on title or
    not, behaved in the same manner. They provided their paycheques to their mother
    while they lived in the house and stopped doing so when they moved out. And the
    testimony of the children who testified at trial was unanimous. When they gave
    their mother their earnings, the money was for her to use as she saw fit.
    That is, the money was, as a matter of law, a gift to Luisa.

(b)

The rent belonged to Luisa

[49]

The trial judge referred to the fact that expenses in relation to the
    house were paid from rent generated by the house. He did not make any finding
    as to who the rent belonged to, but implicit in his decision is that the rent
    did not belong to Luisa.

[50]

Yet the evidence shows that Luisa was the only person (except in later
    years when she was assisted by Leo) who advertised for and negotiated with
    prospective tenants and collected their rent. Where rent was paid by cheque, the
    tenants cheques were made out to Luisa and deposited into her bank account.
    The legal title holders never collected rent from tenants or demanded an
    accounting from their mother.

[51]

Other than declaring the rent as their income for tax purposes, there is
    no evidence that Henry and Joseph made any claim to the rent. Henry
    specifically denied the rent was his, and only after Josephs death did his
    widow Manuela claim an accounting of rent from Luisa (going back to 1974).
    Maria Luisa paid rent to her mother, not to her brothers, when she lived in the
    house with her children for some eight years. Leo lived in the house from the
    age of four, and paid amounts to his mother, but not to his brothers.

[52]

In all of these circumstances, including those in the foregoing section,
    the rent generated by the house was also Luisas money.

(c)

Luisa had other sources of money

[53]

The trial judge erred in finding that Luisas children supplied all the
    money for the house and in saying that [f]rom 1972 until her death in 2014, [Luisa]
    earned no income and was entirely supported by her children who worked. This
    is incorrect. Luisas children did not support their mother financially after
    they married and moved out of the house. Joseph, for example, stopped
    supporting her and his siblings in 1980 when he married Manuela. The last of
    the Andrade children to marry (Manny) moved out in 1989.

[54]

In addition to rent, Luisa received old age security benefits commencing
    in 1990 (ultimately about $1,200 per month) and, in 2003, she received a settlement
    of $21,000. The trial judge did not consider these sources of Luisas money. Yet
    the evidence showed that for a period of 24 years Luisa paid all household expenses
    without
any
significant financial contribution from any of her
    children, except for Leo, who continued to live at the house.

[55]

Accordingly, the trial judge erred in concluding that Luisa had no money
    of her own and that she had contributed no money of her own to the purchase of
    the house. He was wrong to conclude that the loans [to purchase the house]
    were serviced by Luisas unmarried children  Maria Jesus, Henry, and Joseph.
    The loans were serviced by Luisa from money in her bank account. This included
    money given to her by her children, the rent she collected from tenants and,
    after 1990, her pension and settlement monies.

[56]

The trial judge concluded that the house was not held in resulting trust
    for Luisa. His rejection of the resulting trust claim was explained on the
    basis that Luisa never owned the house and never paid for it in the first
    place, and the fact that Luisa had no money of her own. In my view this was a
    palpable and overriding error that informed the balance of the trial judges
    analysis and ultimately his rejection of the resulting trust claim. I turn now
    to consider Luisas resulting trust claim.

(2)

The resulting trust claim

(a)

The relevant legal principles

[57]

A resulting trust arises when title to property is in one partys name,
    but that party, because he or she is a fiduciary or gave no value for the
    property, is under an obligation to return it to the original title owner:
Pecore
    v. Pecore
, 2007 SCC 17, [2007] 1 S.C.R. 795, at para. 20.

[58]

A purchase money resulting trust can occur where a person advances a
    contribution to the purchase price of property without taking legal title:
Nishi
    v. Rascal Trucking Ltd.
, 2013 SCC 33, [2013] 2 S.C.R. 438, at para. 21. It
    is one of the classic resulting trust situations and can arise when a party
    contributes directly to the purchase price or the mortgage: Eileen E. Gillese,
The
    Law of Trusts,
3rd ed. (Toronto: Irwin Law, 2014) at pp. 113-15. In
Kerr
    v. Baranow
, 2011 SCC 10, [2011] 1 S.C.R. 269, at para. 12, Cromwell J. noted
    that it has been settled law since at least 1788 in England (and likely long
    before) that the trust of a legal estate, whether in the names of the purchaser
    or others, results to the person who advances the purchase money.

[59]

Except where title is taken in the name of a minor child, where property
    is acquired with one persons money and title is put in the name of another,
    there is a presumption of resulting trust. While some authorities refer to a
    presumption of resulting trust arising when a gratuitous transfer is made between
unrelated
persons, the presumption of advancement between spouses was
    abolished by statute in Ontario (see
Family Law Act
,

R.S.O.
    1990, c. F.3, s. 14) and between parents and adult children by the Supreme
    Court in
Pecore
: see para. 36.

[60]

In this case the respondent argued both at trial and on appeal that the
    appellant had not overcome the presumption that the legal title holders owned
    the house. Given the evidence of Luisas contributions to the purchase price
    and mortgages, however, the presumption here was one of resulting trust.

[61]

The decision in this case however does not turn on the application of a
    presumption. A presumption is of greatest value in cases where evidence
    concerning the transferors intention may be lacking (for example where the
    transferor is deceased). [T]he focus in any dispute over a gratuitous transfer
    is the actual intention of the transferor at the time of the transfer  [T]he
    presumption will only determine the result where there is insufficient evidence
    to rebut it on a balance of probabilities:
Pecore
, at paras. 5 and
    44.

[62]

The trial judge referred on multiple occasions to the parties
    intentions, stating that he could find no real evidence of a commonly shared
    intention to purchase and hold the [house] in trust for Luisa. Common
    intention, however, is not the issue. The intention of the grantor or
    contributor alone counts, as the point of the resulting trust is that the
    claimant is asking for his or her own property back:
Kerr v. Baranow
,
    at para. 25.

[63]

The relevant time for ascertaining intention is the time of the
    acquisition of the property, when the funds were advanced:
Nishi v. Rascal
    Trucking Ltd.
, at paras. 30 and 41;
Pecore
, at para. 59. Evidence
    of intention that arises subsequent to a transfer must be relevant to the
    intention of the transferor at the time of the transfer. The court must assess
    the reliability of such evidence and determine what weight it should be given,
    guarding against evidence that is self-serving or tends to reflect a change in
    intention:
Pecore
, at para. 59.

(b)

The principles applied

[64]

Once it is accepted that Luisa had money of her own, and that it was her
    money that was used to purchase the house and to pay down the mortgages, then a
    purchase money resulting trust could arise. Luisa borrowed the deposit and paid
    it back, and she serviced the mortgages using money from her own bank account. Although
    they signed the mortgages, there was no evidence that the legal title holders
    considered themselves responsible for making any of the payments. Luisa
    borrowed their names, not their money. All of this is consistent with Luisa
    having advanced the purchase price of the property.

[65]

Having concluded that Luisa had not made a contribution to the
    acquisition of the house, the trial judge did not direct himself to the
    question of her intention. Rather, he looked at the intentions of Luisas
    children, and concluded that they did not intend to set up a trust for Luisa. The
    trial judge reasoned that, if Luisa had not put money of her own into the
    purchase of the house, then she had no resulting trust claim against those who
    were on title.

[66]

The trial judge mischaracterized the claim when he said that Luisas
    estate was not trying to recover something that Luisa once had. That is in fact
    how the claim was advanced. Luisas estate argued that Luisas money was used
    to purchase the house in that she borrowed the deposit and paid it back, paid
    the lawyers fees and other expenses in relation to the purchase, and paid the
    mortgages, using her money (consisting of the money she received from her
    children, the rent she collected, and later her old age pension and monies she
    received from a settlement).

[67]

The question was not whether the legal title holders intended to create
    a trust for Luisa (hence the trial judges focus on the fact that there was no
    trust document, that the parties did not understand the concept of a trust,
    and that the tax and other documents did not refer to Luisa as the beneficial
    owner). Rather, the question was Luisas intention. Having contributed the
    money toward the purchase of the property, did
she
intend to confer
    beneficial ownership of the property on the legal title holders, to the
    exclusion of herself and her other children?

[68]

Evidence of Luisas intention at two points is important  in 1974 when
    the property was first acquired, and in 1979, when Joseph went on title.

[69]

It was Luisa who, in 1974, decided to buy a house where she and her
    children would live. As the trial judge noted, both Maria Jesus and Henry
    testified that the reason title was taken in their names was that, with the
    exception of Maria Luisa who was already married, they were the only two family
    members of age who had sufficient income to potentially qualify for a mortgage.
    Henry said, [t]he discussion was simple. [Luisa] couldnt get a mortgage and
    we [had] to put our names on it because we [were] working. Neither Henry nor
    Maria Jesus asserted that their mother intended to give them property rights.
    To the contrary, they claimed to be her nominees and regarded the house as her
    property.

[70]

Luisas evidence, although not mentioned by the trial judge, was to the
    same effect.
[2]
In her examination for discovery she said, [i]f the house had been purchased in
    cash, I wouldnt have needed their names. While there was some difficulty with
    Luisas evidence, which was given through an interpreter, on this point she was
    clear. She considered herself the owner of the house.

[71]

Manuela testified that, in 1974 (when she was 12 years old), Joseph told
    her that he bought a house, and that he referred to the house on Crawford
    Street as his house. Although the trial judge did not make a specific finding
    about beneficial ownership of the house when it was purchased, there was no
    evidence to support this theory, and there is nothing in his reasons to suggest
    that the trial judge accepted that Joseph was a beneficial owner in 1974, and
    that Maria Jesus was holding his interest as a bare trustee. Rather, he found
    that Joseph acquired his interest in 1979.

[72]

There was no evidence at all that Luisa intended to confer beneficial
    ownership on any of her children when the house was purchased in 1974.

[73]

As for the circumstances in 1979, there is no dispute that Joseph went
    on title at the time of a mortgage renewal, and at his mothers direction. Maria
    Jesus testified that she did what her mother directed, as it was her mothers
    house. This of course is inconsistent with Maria Jesus transferring a
    beneficial interest to her brother. And, if Maria Jesus was Luisas nominee,
    there was no evidence to suggest a
change
in Luisas intention  that
    is, to give Joseph a beneficial interest in the property when Maria Jesus had
    no such interest.

[74]

Luisa, in her examination for discovery, said that Joseph was unhappy
    that Henry was the boss and that she wanted to keep Joseph happy by putting
    him on title. She denied that he was the owner; she continued to deal with the
    house in the same way. The transfer to Joseph occurred without any consideration.
    Joseph paid nothing to Maria Jesus or his mother for the transfer. Luisa paid
    the legal fees then, as she had in 1974. The trial judge explained the transfer
    to Josephs name as occurring because, at the time, he was the senior working
    sibling, and was providing funds for the entire household.

[75]

All of these circumstances are consistent with a change in legal title,
    but not with a gift of half the property to Joseph. The fact that Joseph (as
    well as his sister Maria Ludevina) was providing his earnings to Luisa was
    consistent with the familys pattern. His contributions were no more
    consideration for a transfer of beneficial ownership than the contributions
    of his siblings.

[76]

Not only was there no direct evidence that Luisa intended to favour Joseph
    in 1979 when he went on title, the rationale for a gift was missing. There was
    no reason for Luisa to have made a gift of her house to two of her children to
    the exclusion of the others. After they married, neither Henry nor Joseph paid
    any of the household expenses directly. Rather, their younger siblings
    continued the family pattern of pooling their earnings and providing them to
    their mother. There is no basis for an inference that Joseph was to be favoured
    with beneficial ownership of half of the house because of his contribution,
    which was no greater than, and in fact less than, that of some of his siblings.

[77]

The respondent argues that the transfer of the house from Henry and
    Maria Jesus as joint owners to Joseph and Henry as tenants in common is
    consistent with an intention to confer beneficial ownership. However, there was
    no evidence to explain why this happened. The trial judge, quite properly, drew
    no inference of Joseph and Henrys beneficial ownership from the way title was
    taken in 1979.

[78]

As for subsequent conduct, there are several aspects of what occurred
    that are inconsistent with Luisa having an intention in 1979 to gift the house
    to Henry and Joseph.

[79]

Luisa continued to live in the house where she raised her other
    children, while Henry and Joseph purchased houses for their own families in the
    1980s. Luisa collected and kept the rent. Luisa paid all the bills in relation
    to the house, including the mortgages, property taxes, insurance and the cost
    of a number of repairs.

[80]

In 1990, Luisa sourced new lenders for a replacement mortgage which was
    renewed until it was paid off in 2008. It was Luisa who decided what repairs
    and renovations were needed and who directed and paid for work, including roof
    repairs, new flooring, and replacement of the furnace. She paid for materials
    but not labour that her children supplied. While Henry and Joseph did some work
    on the house, the other children also made contributions over the years. As the
    trial judge observed, the motivation for all of the Andrade siblings
    contributions to the household had more to do with family loyalty than with
    property rights.

[81]

Luisa was not simply a resident of the house (as the trial judge
    described her). She conducted herself in relation to the house as its owner
    from the time the house was purchased until she passed away.

[82]

The appellant relies on certain other evidence said to be supportive of
    the fact that Luisa was the beneficial owner of the house. Maria Jesus, Henry,
    Manny and Leo all testified that Joseph had complained about being on title and
    had asked his brothers to go on title for him. While it is true that the trial
    judge did not mention this evidence, much like the evidence of Manuela, her son,
    sister and nephew, that Joseph talked about the house as his house, which was
    also not mentioned, it is self-serving and of doubtful reliability. It is in
    any event of little assistance in resolving the issue of Luisas intention.

[83]

I turn now to two aspects of the evidence that the trial judge relied
    upon as subsequent conduct that was inconsistent with Luisas ownership of
    the house. Again, I emphasize that the trial judge considered this evidence in
    the context of whether there was a commonly shared intention or an intention
    by the children to [form] a trust for Luisas benefit.

[84]

First, the trial judge relied on the fact that in 1981 Henry and Joseph
    entered into two agreements of purchase and sale, one to sell the house and
    another to buy a new property. He noted that there was no reference to them
    being trustees and [b]y all appearances  Henry and Joseph were selling one
    house they owned and were buying another.

[85]

What the trial judge did not mention was the evidence of how the proposed
    transaction came about. Henry testified that Luisa was having trouble paying
    the mortgages, and she thought she could get by with a smaller house. Manuela,
    who was already married to Joseph at the time, did not testify otherwise. The
    fact that Henry and Joseph signed all the documents reflected what was already
    in place. Luisa could not go on title because she did not qualify for a
    mortgage. The fact that Henry and Josephs names were on the agreements was
    equally consistent with their position as Luisas nominees.

[86]

I note here that the appellant contends that the trial judge ignored
    evidence of a note from Millers file that stated no need for a trust
    agreement, wait to sell, which was contemporaneous with the proposed 1981
    transactions. This evidence is corroborative of Millers evidence that he
    understood the house was held in trust for Luisa and that he had discussed a
    trust with someone in the Andrade family, at least when the note was made (the
    note is undated). Miller identified the note in his testimony. Although the
    trial judge did not mention this evidence, there is no reason to doubt that he
    considered it. He rejected Millers evidence which was proven wrong on certain
    details. There is no reason to interfere with that assessment. I disagree with
    the appellants contention that the note was important evidence that the trial
    judge overlooked.

[87]

Second, the trial judge placed significant emphasis on how the parties
    dealt with the house for income tax purposes  with Henry and Joseph paying tax
    on the net rental income, including a deemed rent for Luisa, and Luisa taking a
    tax credit for rent paid to her sons. He regarded the tax treatment as
    evidence that Henry and Joseph were in fact the real, beneficial owners of
    the house, and, as discussed below, as the foundation for a public policy
    reason not to recognize Luisas beneficial interest in the house.

[88]

The way the parties dealt with the property for tax purposes was
    consistent with legal title, but did not reflect what was actually occurring. Luisa
    received the rents: her sons did not. Luisa never paid rent to her sons, and a
    fictional amount was used as the rent she paid in the parties returns. Luisa
    did not account to her sons for the rent received and expenses on the house.
    They included as expenses property taxes, mortgage payments and payments for
    repairs and maintenance which were paid by Luisa (and not only expenses they
    incurred themselves).

[89]

There was no evidence that Luisa was involved in any decisions about her
    taxes or her sons taxes. To the contrary, Luisa, who did not speak, read or
    write English, had her tax returns prepared first by a local travel agent, then
    by her daughter Maria Ludevina, who simply followed the pattern that had been
    established. Henry and Josephs returns were prepared by their accountant with
    figures provided by Henry, which were divided equally to attribute income and
    expenses to each brother.

[90]

The only evidence about why the tax returns were prepared that way came
    from Henry. He testified about a meeting in 1998 with the Canada Revenue Agency
    (CRA) who told him that Luisa had to pay rent because she lived in the house
    and that he and Joseph had to claim income on the property because they each
    owned and lived in other properties. Henry also said that he and Joseph were
    trying to help out their mother by paying the tax on the rental income.

[91]

While the trial judge did not reject Henrys explanation outright, he
    observed that it raises more questions than it answers. He did not resolve
    the question of what the tax treatment said about intention, and in particular,
    Luisas intention. Instead he moved directly to the conclusion that the tax
    returns accurately reflected the beneficial ownership of the property.

[92]

The issue here however is to determine Luisas intention. The fact that
    a party represents or deals with property in a certain way that is inconsistent
    with beneficial ownership does not preclude a claim of beneficial ownership in
    litigation. The tax reporting issue in this case raises concerns similar to those
    in a line of cases referred to by the appellant  cases where a party transfers
    property to a spouse to defeat creditors and then claims to be the beneficial
    owner of that property. In each case, the trust claimant makes a claim that is
    inconsistent with how the property was dealt with at another stage and for
    another purpose.

[93]

In
Schwartz v. Schwartz
, 2012 ONCA 239, title to a matrimonial
    home was transferred from the wife to the husband. There were competing claims
    to the house by the wife and the husbands judgment creditor. The central issue
    was whether the wife had conveyed her entire interest in the matrimonial home
    to her husband. Simmons J.A. held that the fact that the transfer may have been
    for the purpose of insulating the wife from claims by her own potential
    creditors did not in itself rebut the statutory presumption of resulting trust
    between spouses. She stated, at paras. 42-43:

In
Kerr
, the Supreme Court of Canada also confirmed
    the view expressed in
Pecore v. Pecore
,
2007 SCC
    17
,
[2007] 1
    S.C.R. 795
, at paras. 43-44, that where there is a gratuitous
    transfer, the actual intention of the transferor is the governing
    consideration. At para. 44 of
Pecore
, Rothstein J. noted that where a
    gratuitous transfer is being challenged, [t]he trial judge will commence his
    or her inquiry with the applicable presumption and will weigh all of the
    evidence in an attempt to ascertain, on a balance of probabilities, the
    transferor's actual intention.

Further, as Karakatsanis J. observed in
Nussbaum v.
    Nussbaum

(2004), 9
    R.F.L. (6th) 455
(Ont. S.C.), at paras. 20 and 32, while the intention
    to gift property trumps the presumption of resulting trust, a party's
    intention at the time of a conveyance is a question of fact. Further, as she
    stated, at para. 32, [w]hile evidence that someone intended to fully evade
    creditors can be evidence that they intended to gift their entire interest in
    the property, a party's actual intention remains a question of fact to be
    determined based on the whole of the evidence.

[94]

See also
Korman v. Korman
, 2015 ONCA 578, at para. 38, where,
    citing the same passage from
Nussbaum
, and the
Schwartz
decision,
    this court confirmed that the motivation to shield property from a transferring
    spouses potential creditors does not in itself rebut the presumption of a
    resulting trust in a gratuitous transfer of property between spouses.

[95]

Similarly, in the present case, the analysis cannot not begin and end
    with the tax treatment of the house. The court was entitled to consider the
    fact that Luisas tax filings are contrary to her estates argument that she
    was a beneficial owner of the property, as well as all of the evidence as to
    how this came to be. The tax treatment is some evidence of intention, but
    Luisas actual intention at the time of the transaction remains a question of
    fact to be determined on the whole of the evidence.

[96]

The fact that Luisa had no part in deciding how the house would be
    treated for tax purposes is inconsistent with any admission by her respecting
    her intention. Certainly the tax treatment can be explained other than as an
    acknowledgment by Luisa that her sons were the beneficial owners of the house.
    As such, what was in her tax returns sheds little light on whether it was
    Luisas intention to confer beneficial ownership of the property on her sons.

(c)

Conclusion respecting resulting trust

[97]

I have concluded that the money used in the purchase of the Crawford St.
    property was Luisas money. Although its source was in part money given to her
    by her working children, Luisa was the person who took on the responsibility to
    pay for the house at the time of the purchase, in 1979, and during the next 35
    years until she died. Although the house was in her childrens names, her
    intention was not to benefit the title holders to the exclusion of her other
    children by giving them a property interest in the house. The evidence is
    inconsistent in particular with Manuelas claim that Luisa intended to give
    Joseph a beneficial interest in the house from the time it was purchased in
    1974. While the parties income tax returns treated the house in a way that was
    consistent with legal title, they did not reflect the reality of how the
    property was handled  that Luisa, and not Henry and Joseph, collected and kept
    the rents, that Luisa, and not Henry and Joseph, paid the expenses in relation
    to the house, and that Luisa treated the house as its owner, and not as a
    tenant.

[98]

In these circumstances, I find that Luisa was the beneficial owner of
    the house by way of resulting trust.

(3)

The public policy issue

[99]

In addition to holding that there was insufficient evidence that a trust
    for Luisas benefit was intended, the trial judge concluded that for public
    policy reasons this is not an appropriate case in which to impose any trust
    with Luisas estate as a beneficiary. In my view, the trial judge cast the net
    too broadly in concluding that it would be against public policy to recognize
    Luisas estate as the beneficial owner of the house when she had received tax
    credits on the basis that she was not the beneficial owner.

[100]

Rosenthal v.
    Rosenthal
(1986), 3 R.F.L. (3d) 126 (Ont. H.C.J.), the case relied upon by
    the trial judge, was a matrimonial case. There was an issue about whether
    certain shares owned by the husband had been purchased by him (in which case
    they were part of his net family property) or received as a gift (and thus excluded
    from net family property). There was evidence that while an initial transfer of
    shares from a third party was by way of gift, two subsequent transfers of
    shares by the same party were made in exchange for demand notes bearing no
    interest. The third party testified that his intention was to gift all of the
    shares to the husband and that the demand notes were forgiven over time. He
    said the reason for structuring the latter two transfers in this manner was to
    avoid payment of gift tax, which was in operation at the time.

[101]

The trial judge
    in
Rosenthal
held that the initial transfer of shares was a gift but
    the latter two transfers were not and thus the value of those latter shares
    should be included in the husbands net family property. He stated, at para.
    51, that it is being argued that for the purpose of the Income Tax Act in
    1969, the transfer of shares was not a gift, but for the purpose of the Family
    Law Act in 1986, the transfer of shares was a gift. Such a result should not be
    condoned by the court on the grounds of public policy alone.

[102]

His logical
    conclusion was that, having structured a transaction as a purchase specifically
    to avoid taxes that would be payable if it were a gift, the husband could not
    subsequently claim that the transaction was in fact a gift. While he did not
    explain the public policy concern in any detail, it appears to be that a party
    should not be permitted to structure a transaction in one way to avoid the
    payment of taxes, and then to subsequently disclaim that very structure.

[103]

In the present
    case, there was no evidence that Luisa put the property into the names of her
    children so as to avoid taxes or to obtain a tax benefit. The evidence was to
    the contrary  the children took legal title because Luisa did not have paid
    employment and could not qualify for a mortgage. The fact that subsequently the
    Andrade family treated the house for tax purposes in a manner that was consistent
    with the legal title, as a result of which Luisa received some benefit (and her
    sons some detriment), is, as noted earlier, evidence to be considered when
    determining Luisas intention but is not determinative.

[104]

Rosenthal
does
    not stand for any general public policy principle that would prevent a party
    from taking one position for tax purposes, and another in respect of a claim in
    litigation. In cases where a party must rely on fraudulent documents to prove a
    claim, the clean hands doctrine and considerations of illegal purpose may bar
    the claim: see e.g.
Buist v. Greaves
(1997), 11 O.F.L.R. 3 (Gen. Div.).
    However actions unrelated to ones claim will not necessarily bar a plaintiff
    from her remedy: see e.g.
Parnell v. Viger
(2003), 41 R.F.L. (5th) 327
    (Ont. S.C.), revd in part on other grounds (2005), 14 R.F.L. (6th) 84 (Ont.
    C.A.), at paras. 20-23 (f
raudulent documents
    filed with Revenue Canada did not disentitle a plaintiff from an equitable
    remedy where she did not have to rely on the documents to prove her claim). The
    governing principle was stated by Lord Browne-Wilkinson of the House of Lords
    in
Tinsley v. Milligan
, [1994] 1 A.C. 340 (U.K.), at p. 375: A
    party to an illegality can recover by virtue of a legal or equitable property
    interest if, but only if, he can establish his title without relying on his own
    illegality."

[105]

In the present
    case, Luisas estate does not seek to profit from the manner in which her tax
    filings were arranged. Rather, it seeks equitable relief in relation to Luisas
    interest in the family home. Her tax filings are not fundamental to that cause
    of action. They are not necessary to establish the relief that she seeks. They
    are relevant evidence, but are not in any way dispositive of her claim.

[106]

And, the
Schwartz
and
Korman
cases referred to earlier confirm that even if a party
    has transferred ownership of property in one way for one purpose (such as to
    defeat creditors) a resulting trust claim is not precluded. The question
    remains one of the transferors intention at the time of the transfer.

[107]

The trial judge
    erred in treating the fact that Luisa claimed tax credits as dispositive of her
    trust claim for public policy reasons alone. While her tax treatment of the
    property, considered in isolation, was evidence inconsistent with her
    beneficial ownership, her actual intention in relation to the property was a
    question of fact to be determined based on the whole of the evidence.

F.

Disposition

[108]

For these
    reasons, I would allow the appeal and set aside the judgment in the court below
    (including the award of costs). I would dismiss the claims of Manuela Andrade; order
    and declare that the Estate of Luisa Andrade is the sole beneficial owner of
    510 Crawford St., Toronto (the Property); order and declare that Manuela
    Andrade holds registered title in the Property as trustee for the Estate of
    Luisa Andrade; and order Manuela Andrade to forthwith transfer all of her
    right, title and interest in the Property to the Estate of Luisa Andrade.

[109]

If the parties
    are unable to agree on costs in the court below, they shall provide their
    written submissions to this court within 20 days, limited to five pages each,
    exclusive of any bill of costs or offer to settle. The respondent shall pay the
    appellants costs of the appeal fixed at $30,000, the amount agreed between the
    parties, which is inclusive of HST and disbursements.

Released: (KMvR) May 16, 2016

K. van Rensburg
    J.A.

I agree Janet
    Simmons J.A.

I agree C.W.
    Hourigan J.A.





[1]
As explained below, such a trust is properly termed a purchase money resulting
    trust, however the trial judge appears to have considered this argument in the
    context of his constructive trust and unjust enrichment analysis.



[2]
Except for her concession that she had no money of her own, there is no
    reference in the trial judges reasons to Luisas evidence.


